

PLEDGE AGREEMENT


This Pledge Agreement (this “Agreement”) is between HOOPER HOLMES, INC., a
corporation organized under the laws of the State of New York (“Borrower”), and
KELTIC FINANCIAL PARTNERS II, LP, a Delaware limited partnership (“Secured
Party”), is dated the date of execution by Secured Party on the signature page
of this Agreement.


RECITALS: Borrower has executed and delivered to Secured Party a Loan and
Security Agreement dated on or about the date hereof (the “Loan Agreement”), and
other agreements, documents and instruments contemplated by the transactions
contained in the Loan Agreement. The Loan Agreement, together with all
agreements, documents and instruments executed and/or delivered to Secured Party
by any person in connection therewith, as the same may be amended, restated,
extended or otherwise modified from time to time, shall be referred to
collectively as the “Loan Documents”. Pursuant to the terms of the Loan
Agreement Borrower is liable for the payment and performance of the
“Obligations” (as such term is defined in the Loan Agreement) as further
described therein. Pursuant to the terms of this Agreement Borrower is granting
to Secured Party a security interest in and to the “Pledged Collateral” (as
defined below) in order to secure repayment of the Obligations .


AGREEMENT:
1.
Definitons.

Unless defined in the Recitals, above, in the body of this Agreement, or in the
Schedules hereto, capitalized terms have the meanings given to such terms in
Loan Agreement. Each term defined in the singular shall be interpreted in a
collective manner when used in the plural, and each term defined in the plural
shall be interpreted in an individual manner when used in the singular.


2.
Grant of Security Interest.

As security for Borrower's final and indefeasible payment to Secured Party and
performance of the Obligations in full Borrower hereby pledges to Secured Party,
and grants to Secured Party a continuing general lien upon and security interest
in and to (collectively, the “Pledged Collateral”) (a) the shares of capital
stock and limited liability company interests described in the attached
Disclosure Schedule, all substitutions for and all replacements, products and
cash and non-cash Proceeds of the foregoing in any form, (b) all governance,
control and voting rights and powers including, without limitation, the right to
participate in the management of the business and affairs pertaining to
interests in limited liability companies whose units are included in the Pledged
Collateral and to admit new members to such companies and to give, exclusively,
consents, ratifications and waivers with respect thereto for all purposes and
(c) all dividends, distributions, income, interest and other monetary amounts
earned on or issued with respect to the Pledged Collateral.


3.
Nature of Security Interest.

The pledge, lien and security interest granted to Secured Party shall continue
in full force and effect until the Obligations (other than contingent
indemnification obligations under Section 10.12 of the Loan Agreement) have been
finally and indefeasibly paid to Secured Party and performed in full,
notwithstanding the termination of any Loan Document (in whole or in part), the
termination of Secured Party's obligations to extend credit to “Borrower” (as
such term is defined in the Loan Agreement) under the Loan Agreement or any
other Loan Document, the full or partial termination (whether by prepayment,
demand or acceleration) of any Loan, that the Revolving Credit may from time to
time be temporarily in a credit position, or any state of facts or the happening
any event, occurrence or condition, or series of events, occurrences or
conditions, including, without limitation, any of the following, whether or not
with notice to or the consent of Borrower:


--------------------------------------------------------------------------------


(a)The invalidity, irregularity, illegality or unenforceability of, or any
defect in any Loan Document or any lien, charge, mortgage, pledge, security
interest or other encumbrance granted to Secured Party in or to the Pledged
Collateral or in or to the Property of any other Person; or


(b)Any present or future law or order of any Governmental Unit purporting to
reduce, amend or otherwise affect any Loan Document, the Obligations or
Obligations (in whole or in part), any obligations or liabilities of any other
Obligor, Secondary Obligor or Person providing a Supporting Obligation with
respect to the Obligations; or


(c)The waiver, compromise, settlement, release or termination of (i) the
Obligations, in whole or in part, (ii) any right or remedy of Secured Party
under any Loan Document, or any liability, covenant, agreement or other
obligation of Borrower or any other Person to Secured Party under any Loan
Document, (iii) any right or remedy of Secured Party under this Agreement, or
any liability, covenant, agreement or other obligation of Borrower to Secured
Party under this Agreement, (iv) the Obligations in whole or in part, or any
liability, covenant, agreement or other obligation of any Person providing a
Supporting Obligation (in whole or in part) to Secured Party in connection with
the transactions contemplated by the Loan Documents, or (v) any liability,
covenant, agreement or other obligation of any other party who has given
Property as security for the repayment of the Loans or any part thereof; or


(d)The failure to give notice to Borrower of the occurrence of an Event of
Default under any Loan Document; or


(e)The loss, release, sale, lease, license, disposition, exchange, or surrender
of, or other change in, any Collateral or Pledged Collateral; or


(f)The extension of the time for payment of any principal of or interest payable
on the Obligations or Obligations , or of the time for performance of the
Obligations or Obligations , or other liabilities, obligations, covenants or
agreements under or arising out of any Loan Document, or the extension or
renewal of any thereof; or


(g)The modification or amendment (whether material or otherwise) of any Loan
Document; or


(h)The performance of, or the omission to perform, any of the actions referred
to in any Loan Document; or


(i)Secured Party's failure, omission or delay on the part of Secured Party to
enforce, assert or exercise any right, power, benefit or remedy conferred on
Secured Party in any Loan Document; or


(j)The voluntary or involuntary liquidation, dissolution, sale, lease, license
or other disposition of all or substantially all the Collateral or Pledged
Collateral, marshaling of Collateral or Pledged Collateral and liabilities,
receivership, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization, arrangement, composition with creditors or readjustment of, or
other similar proceedings affecting, Borrower or any Guarantor or either of
their Property; or


(k)The default or failure of Borrower to fully perform any agreement, covenant
or obligation set forth in this Agreement; or


(l)Any event or action that would, in the absence of this Section 3, result in
the release or discharge of Borrower from the performance or observance of any
obligation, covenant or agreement contained in this Agreement (other than
payment to Secured Party in cash and performance of the Obligations in full or a
written release provided by Secured Party to Borrower).


--------------------------------------------------------------------------------




4.
Perfection and Protection of Security Interest.

  
(a)Borrower will execute and deliver to Secured Party security agreements,
assignments, control agreements and other documents and instruments as Secured
Party may at any time reasonably request to establish, attach, perfect, or
protect any pledge, lien, or security interest granted to Secured Party pursuant
to this Agreement. Borrower authorizes Secured Party to file all financing
statements, and all continuations or amendments thereof, to establish, attach,
perfect or protect any pledge, lien or security interest granted to Secured
Party in the Pledged Collateral. Borrower agrees that subject to Borrower's
rights under Section 9-509(d)(2) of the UCC, Borrower is not and shall not be
authorized to file any financing statement or amendment, termination or
corrective statement with respect to any financing statement filed by Secured
Party, or with respect to any continuation or amendment thereof, without the
prior written consent of Secured Party.


(b)Borrower hereby appoints Secured Party, and Secured Party's designee(s), as
Borrower's attorney-in-fact (i) to execute and deliver notices of lien,
financing statements, assignments, and any other documents, instruments,
notices, and agreements necessary for the establishment, attachment, perfection
or protection of Secured Party's security interest in any Pledged Collateral,
(ii) to endorse the name of Borrower on any checks, notes, drafts or other forms
of payment or security consisting of Pledged Collateral that may come into the
possession of Secured Party or any Affiliate of Secured Party, and (iii)
generally, to do all things necessary to carry out the purposes and intent of
this Agreement. The powers granted herein, being coupled with an interest, are
irrevocable, and Borrower approves and ratifies all acts of the
attorney(s)-in-fact consistent with the foregoing. Neither Secured Party nor any
attorney(s)-in-fact shall be liable for any act or omission, error in judgment
or mistake of law so long as the same does not constitute gross negligence or
willful misconduct.


5.
Secured Party's Right to Perform Borrower's Obligations.

In the event that Borrower shall fail to pay any tax, assessment, charge or levy
of any Governmental Unit that could result in a lien or other encumbrance over
any Pledged Collateral, except as the same may be otherwise permitted hereunder,
or in the event that any lien, charge, encumbrance or security interest on any
Pledged Collateral not specifically permitted by the terms of this Agreement
shall not be paid in full or discharged, or in the event that Borrower shall
fail to perform or comply with any other covenant, promise or Obligation to
Secured Party hereunder or under any other Loan Document, Secured Party may, but
shall not be required to, perform, pay, satisfy, discharge or bond the same for
the account of Borrower, and Borrower shall immediately pay to Secured Party
upon demand, and shall indemnify and hold Secured Party harmless from and
against, all monies so paid by Secured Party, including reasonable attorneys'
fees and expenses incurred by Secured Party in connection therewith, and until
fully paid by Borrower to Secured Party all such amounts shall be added to the
Obligations as described in the Loan Agreement.


6.
Title to Pledged Collateral. Borrower is the sole owner of the Pledged
Collateral; Borrower has not granted to any other party any, and there are no,
liens, security interests, charges, mortgages or other encumbrances in, to or on
the Pledged Collateral except as described in the attached Disclosure Schedule.



7.
Covenants of Borrower.

Until the final and indefeasible payment to Secured Party in cash and
performance of the Obligations in full, Borrower:
(a)will defend the Pledged Collateral against the claims and demands of all
other parties; will keep the Pledged Collateral free from all security interests
or other encumbrances, except the security interests, liens, charges and
encumbrances granted to Secured Party pursuant to this Agreement; and will not
sell, transfer, assign, deliver or otherwise dispose of any Pledged Collateral
or any interest therein without the prior written consent of Secured Party;


--------------------------------------------------------------------------------




(b)in connection herewith, will execute and deliver to Secured Party such
financing statements, assignments and other documents and do such other things
relating to the Pledged Collateral and the Security Interest as Secured Party
may request, and pay all costs of title searches and filing financing
statements, assignments and other documents in all public offices requested by
Secured Party;


(c)will pay all taxes, assessments and other charges of every nature which may
be imposed, levied or assessed against the Pledged Collateral; and


(d)with respect to any Pledged Collateral that is a “Financial Asset” or
“Security Entitlement” (as such terms are defined in Article 8 of the UCC),
equity security, stock (common or preferred), or an interest in a limited
liability company (individually and collectively, “Ownership Interests”) that is
delivered to Secured Party pursuant to the terms hereof (if certificated), or
that is not certificated, will not take any action, directly or indirectly, (i)
to deposit, transfer or place any such Ownership Interest in a “Securities
Account” (as such term is defined in Article 8 of the UCC), or (ii) to deliver,
transfer, assign or otherwise hypothecate any such Ownership Interest to any
“Securities Intermediary” (as such term is defined in Article 8 of the UCC) or
any other Person other than to Secured Party, or (iii) to grant to any Person
other than Secured Party a “Securities Entitlement” (as such term in defined in
Article 8 of the UCC) with respect to any such Ownership Interest, unless such
Securities Intermediary or other Person has executed and delivered to Secured
Party an agreement in form and content satisfactory to Secured Party in its sole
discretion, pursuant to which Secured Party shall be granted “Control” (as such
term is defined in Article 8 of the UCC) with respect to such Securities Account
or Ownership Interest, respectively, upon terms and conditions satisfactory to
Secured Party in its sole discretion.


8.
Income from and Interest on Pledged Collateral.

So long as no Event of Default has occurred and is continuing, Borrower shall
have the right to receive all income from or interest on the Pledged Collateral.
Following the occurrence and during the continuation of any Event of Default and
prior to the final and indefeasible repayment in cash and performance of the
Obligations in full, any income from or interest on the Pledged Collateral
received by Borrower shall not be commingled with any other asset of Borrower,
shall be held by Borrower in trust for Secured Party, shall be delivered by
Borrower to Secured Party, and after delivery to Secured Party may be applied by
Secured Party to the Obligations at such time and in such manner as determined
in Secured Party's sole discretion. Should Borrower receive any income from or
interest on the Pledged Collateral at any time contrary to the terms of this
Agreement, Borrower will promptly deliver such income or interest to Secured
Party in precisely the form received (except for the endorsement or assignment
of Borrower where necessary) whether it is due or not due to Secured Party under
the terms of the Loan Documents, and until so delivered the same shall be held
in trust by Borrower as property of Secured Party.


9.
Events of Default.

Any of the following events or conditions shall constitute an Event of Default
hereunder:
(a)Borrower fails to perform or observe any agreement, covenant or obligation of
Borrower contained in this Agreement; or


(b)Any representation by or on behalf of Borrower contained in this Agreement
shall have been breached or otherwise shall have been inaccurate when made; or


(c)Borrower purports to terminate this Agreement; or


(d)Borrower shall (i) cease to be Solvent, (ii) make an assignment for the
benefit of its creditors, (iii) call a meeting of its creditors to obtain any
general financial accommodation, (iv) suspend business, or (v) commence any case
under any provision of the Bankruptcy Code including provisions for
reorganizations; or


--------------------------------------------------------------------------------




(e)If any case under any provision of the Bankruptcy Code, including provisions
for reorganizations, shall be commenced against Borrower and such case remains
undismissed, undischarged or unbonded for a period of sixty (60) calendar days
from the date of commencement, or (ii) if a receiver, trustee or equivalent
officer shall be appointed for all or any of Borrower's Property which results
in the entry of an order for relief or such adjudication or appointment; or


(f)The occurrence of an “Event of Default” under any other Loan Document (as
such term is defined in such Loan Document).


10.
Rights and Remedies of Secured Party.

At all times prior to the final and indefeasible payment to Secured Party in
cash and performance of the Obligations in full, Secured Party shall have, in
addition to all other rights and remedies of Secured Party under this Agreement
(a) all rights and remedies granted to a secured party in the UCC, (b) all
rights and remedies with respect to Collateral granted to Secured Party under
the other Loan Documents, and (c) all rights and remedies of Secured Party with
respect to the Pledged Collateral available under applicable law. Without
limiting any rights or remedies Secured Party may have pursuant to this
Agreement, under applicable law, and in addition to all rights and remedies
granted to Secured Party in the UCC, upon the occurrence and during the
continuation of an Event of Default:


(a)Sale, Lease, etc. of Pledged Collateral. Secured Party may, without demand,
advertising or notice, all of which Borrower hereby waives (except as the same
may be required by the UCC or other applicable law), at any time or times in one
or more public or private sales or other dispositions, for cash, on credit or
otherwise, at such prices and upon such terms as are commercially reasonable
(within the meaning of the UCC) (i) sell, lease, license or otherwise dispose of
any and all Pledged Collateral, and/or (ii) deliver and grant options to a third
party to purchase, lease, license or otherwise dispose of any and all Pledged
Collateral. Secured Party may sell, lease, license or otherwise dispose of any
Pledged Collateral in its then-present condition or following any preparation or
processing deemed necessary by Secured Party in its reasonable discretion.
Secured Party may be the purchaser at any such public or private sale or other
disposition of Pledged Collateral, and in such case Secured Party may make
payment of all or any portion of the purchase price therefor by the application
of all or any portion of the Obligations due to Secured Party to the purchase
price payable in connection with such sale or disposition. Secured Party may, if
it deems it reasonable, postpone or adjourn any sale or other disposition of any
Pledged Collateral from time to time by an announcement at the time and place of
the sale or disposition to be so postponed or adjourned without being required
to give a new notice of sale or disposition; provided, however, that Secured
Party shall provide Borrower with written notice of the time and place of such
postponed or adjourned sale or disposition. Borrower hereby acknowledges and
agrees that Secured Party's compliance with any requirements of applicable law
in connection with a sale, lease, license or other disposition of Pledged
Collateral will not be considered to adversely affect the commercial
reasonableness of any sale, lease, license or other disposition of such Pledged
Collateral.


(b)Application of Disposition Proceeds. Borrower shall be obligated for, and the
Proceeds of any sale or other disposition of Pledged Collateral pursuant to this
Section 10 shall be applied (i) first to the costs of retaking, holding,
preparing for disposition, processing, and disposing of Pledged Collateral,
including the fees and disbursements of attorneys, auctioneers, appraisers,
consultants and accountants employed by Secured Party in connection with the
foregoing, and then (ii) to the payment of the Obligations in accordance with
Section 9.4(f)(ii) of the Loan Agreement. Secured Party shall pay any Proceeds
of the sale or other disposition of Pledged Collateral remaining after
application as provided in clauses (i) and (ii), above, in accordance with the
applicable provisions of the UCC.


--------------------------------------------------------------------------------






(c)Warranties; Sales on Credit. Secured Party may sell or otherwise dispose of
the Pledged Collateral without giving any warranties and may specifically
disclaim any and all warranties, including but not limited to warranties of
title, possession, merchantability and fitness. Borrower hereby acknowledges and
agrees that Secured Party's disclaimer of any and all warranties in connection
with a sale or other disposition of Pledged Collateral will not be considered to
adversely affect the commercial reasonableness of any such disposition of the
Pledged Collateral. If Secured Party sells or otherwise disposes of any of the
Pledged Collateral on credit, Borrower will be credited only with payments
actually made by the recipient of such Pledged Collateral and received by
Secured Party and applied to the Obligations . If any Person fails to pay for
Pledged Collateral acquired pursuant this Section 10 on credit, Secured Party
may re-offer the Pledged Collateral for sale or other disposition.


(d)Secured Party's Obligations. Borrower agrees that Secured Party shall not
have any obligation to preserve rights to any Pledged Collateral against prior
parties or to marshal any Pledged Collateral of any kind for the benefit of any
other creditor of Borrower or any other Person. Secured Party shall not be
responsible to Borrower for loss or damage resulting from Secured Party's
failure to enforce its security interests or collect any Pledged Collateral or
Proceeds or any monies due or to become due under the Obligations or any other
liability or obligation of Borrower to Secured Party.


(e)Waiver of Rights by Borrower. Except as may be otherwise specifically
provided in this Agreement, Borrower waives, to the extent permitted by law, all
bonds, security or sureties required by any Governmental Rule or otherwise as an
incident to Secured Party's taking of possession of, or sale or other
disposition of, any Pledged Collateral.
  
(f)Rights and Remedies Cumulative. Secured Party's rights and remedies under
this Agreement shall be cumulative and not alternative or exclusive,
irrespective of any other rights or remedies that may be available to Secured
Party under any other Loan Document, by operation of law or otherwise, and may
be exercised by Secured Party at such time or times and in such order as Secured
Party in Secured Party's sole discretion may determine, and are for the sole
benefit of Secured Party. Secured Party's failure to exercise or delay in
exercising any right or remedy shall not (i) preclude Secured Party from
exercising such right or remedy thereafter, (ii) preclude Secured Party from
exercising any other right or remedy of Secured Party, or (iii) result in
liability to Secured Party or Secured Party's Affiliates or their respective
members, managers, shareholders, directors, officers, partners, employees,
consultants or agents.


11.Irrevocable Proxy.
Borrower irrevocably constitutes and appoints Secured Party, whether or not the
Pledged Collateral consisting of Ownership Interests has been transferred into
the name of Secured Party or its nominee, as Borrower's proxy with full power,
in the same manner, to the same extent and with the same effect as if Borrower
were to do the same:


(a)to attend all meetings of equityholders of the issuer(s) of any of such
Ownership Interests (each, an “Issuer”) held from the date hereof and to vote
the Ownership Interests at such meeting in such manner as Secured Party shall
reasonably deem appropriate including, without limitation, in favor of the
liquidation of any Issuer;


(b) to consent, in the reasonable discretion of Secured Party, to any and all
action by or with respect to any Issuer for which the consent of the
stockholders of any Issuer is or may be necessary or appropriate;


--------------------------------------------------------------------------------




(c)without limitation, to do all things which Borrower, acting in a commercially
reasonable manner, can or could do as an owner of an equity or profits interest
of any Issuer, giving to Secured Party full power of substitution and
revocation; provided, however, that this proxy shall not be exercisable by
Secured Party and Borrower alone shall have the foregoing powers and any other
powers included in the Pledged Collateral consisting of governance, control and
voting rights and powers including, without limitation, the right to participate
in the management of the business and affairs pertaining to interests in limited
liability companies whose units are included in the Pledged Collateral and to
admit new members to such companies and to give, exclusively, consents,
ratifications and waivers with respect thereto for all purposes (whether or not
the Ownership Interests have been transferred into the name of Secured Party or
its nominee) until Secured Party has given to Borrower notice in writing of
Secured Party's election to exercise this proxy and either (i) an Event of
Default has occurred and is continuing, or (ii) demand for payment has been made
respecting all or any portion of the Obligations ; provided, further, that
Secured Party may, at its option upon notice to Borrower, elect to postpone
having this proxy become exercisable notwithstanding the occurrence of any event
described in this sentence which would otherwise cause this proxy to become
exercisable. This proxy shall terminate when this Agreement is no longer in full
force and effect as provided in this Agreement. Borrower hereby revokes any
proxy or proxies heretofore given by Borrower to any Person whatsoever and
agrees not to give any other proxies in derogation hereof until this Pledge
Agreement is no longer in full force and effect; and


(d)so long as no Event of Default has occurred and is continuing, Secured Party
shall deliver promptly to Borrower all notices, statements or other
communications received by it or its nominee as such registered owner of the
Ownership Interests, and upon demand and receipt of payment of necessary
expenses thereof, shall give to Borrower or its designee a proxy or proxies to
vote and take all action with respect to such Ownership Interests. After the
occurrence and during the continuance of an Event of Default, Borrower (i)
authorizes Secured Party to transfer the Ownership Interests or any part thereof
into Secured Party's own name or that of Secured Party's nominee so that Secured
Party or its nominee may appear of record as the sole owner thereof, and (ii)
waives all rights to be advised of or to receive any notices, statements or
communications received by Secured Party or its nominee as record owner of the
Ownership Interests, and agrees that no proxy or proxies given by Secured Party
to Borrower or its designee prior to the occurrence of an Event of Default shall
thereafter be effective.


12.General Provisions.
(a)Rights and Remedies Cumulative. Secured Party's rights and remedies under
this Agreement (specifically including all rights and remedies of Secured Party
under Section 10) shall be cumulative and not alternative or exclusive,
irrespective of any other rights or remedies that may be available to Secured
Party under any other Loan Document, by operation of law or otherwise, and may
be exercised by Secured Party at such time or times and in such order as Secured
Party in Secured Party's sole discretion may determine, and are for the sole
benefit of Secured Party. Secured Party's failure to exercise or delay in
exercising any right or remedy shall not (i) preclude Secured Party from
exercising such right or remedy thereafter, (ii) preclude Secured Party from
exercising any other right or remedy of Secured Party, or (iii) result in
liability to Secured Party or Secured Party's Affiliates or their respective
members, managers, shareholders, directors, officers, partners, employees,
consultants or agents.


(b)Reinstatement. The agreements, covenants, liabilities and obligations of
Borrower set forth in this Agreement (including, but not limited to, the final
and indefeasible payment to Secured Party in cash and performance of the
Obligations in full, and the grant to Secured Party of the security interests,
lien, charges and encumbrances described in this Agreement) shall continue to be
effective, or be reinstated, as the case may be, if at any time any payment in
respect of the Obligations is rescinded or must otherwise be restored or
returned by Secured Party by reason of any bankruptcy, reorganization,
arrangement, composition or similar proceeding or as a result of the appointment
of a receiver, intervenor or conservator of, or trustee or similar officer for,
Borrower or any other Person, or any Property of Borrower or any other Person,
or otherwise, all as though such payment had not been made.


--------------------------------------------------------------------------------




(c)Successors and Assigns. This Agreement is entered into for the benefit of the
parties hereto and their successors and assigns and shall be binding upon the
parties, their successors and assigns. Secured Party shall have the right,
without the necessity of any consent, authorization or other action by Borrower,
to sell, assign, securitize or grant participations in all or a portion of
Secured Party's interest in the Loans to other financial institutions of Secured
Party's choice and on such terms as are acceptable to Secured Party in Secured
Party's sole discretion, except that, so long as no Event of Default has
occurred and is continuing, Borrower's consent shall be required with respect to
any such sale, assignment, securitization or grant by Secured Party (other than
to an Affiliate of Secured Party or in connection with the sale of all or
substantially all of the portfolio of loans of Secured Party of which the Loans
are a part) which would cause (i) the amount of the outstanding Loans or
unfunded commitments to make Loans held by or remaining with Secured Party to be
less than 50% of all of the outstanding Loans or unfunded commitments to make
Loans or (ii) Secured Party to cease to have the sole right to administer this
Agreement or to enforce the rights and remedies provided by Section 10. Borrower
shall not assign, exchange or otherwise hypothecate any rights, liabilities or
obligations under this Agreement, in whole or in part, without the prior written
consent of Secured Party, which consent may be granted or withheld in Secured
Party's sole discretion, and any attempted assignment, exchange or hypothecation
without Secured Party's written consent shall be void and be of no effect.


(d)Notice. Wherever this Agreement provides for notice to any party (except as
expressly provided to the contrary), it shall be given by messenger, facsimile,
certified U.S. mail with return receipt requested, or nationally recognized
overnight courier with receipt requested, effective when either received or
receipt rejected by the party to whom addressed, and shall be addressed as
provided in the Disclosure Schedule, or to such other address as the party
affected may hereafter designate.


(e)Strict Performance. The failure by Secured Party at any time to require
Borrower's strict compliance with or performance of any provision of this
Agreement shall not waive, affect, impair or diminish any right of Secured Party
thereafter to demand Borrower's strict compliance with and performance of such
provision. Any suspension or waiver by Secured Party of any Default or Event of
Default shall not suspend, waive or affect any other Default or Event of
Default, whether the same is prior or subsequent to such suspension or waiver
and whether of the same or a different type.
 
(f)Construction of Agreement. The parties hereto agree that the terms,
provisions and language of this Agreement were the result of negotiations
between the parties, and, as a result, there shall be no presumption that any
ambiguities in this Agreement shall be resolved against either party. Any
controversy over the construction of this Agreement shall be decided without
regard to events of authorship or negotiation.


(g)Waiver of Right to Jury Trial. Borrower and Secured Party recognize that in
matters related to this Agreement, and as it may be subsequently modified and/or
amended, either party may be entitled to a trial in which matters of fact are
determined by a jury (as opposed to a trial in which such matters are determined
by a judge, magistrate, referee or other elected or appointed decider of facts).
By executing this Agreement, Secured Party and Borrower will give up their
respective right to a trial by jury. Borrower and Secured Party each hereby
expressly acknowledges that this waiver is entered into to avoid delays,
minimize trial expenses, and streamline the legal proceedings in order to
accomplish a quick resolution of claims arising under or in connection with this
Agreement and the transactions contemplated by this Agreement.
(i) WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, BORROWER
AND SECURED PARTY EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY RIGHT THAT BORROWER OR SECURED PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT
TO ANY LITIGATION, ACTION, SUIT OR PROCEEDING, DIRECTLY OR INDIRECTLY, AT ANY
TIME ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT, OR ANY
TRANSACTION CONTEMPLATED BY THIS AGREEMENT, BEFORE OR AFTER MATURITY.


--------------------------------------------------------------------------------


(ii) CERTIFICATIONS. BORROWER HEREBY CERTIFIES THAT NEITHER ANY REPRESENTATIVE
NOR AGENT OF SECURED PARTY NOR SECURED PARTY'S COUNSEL HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SECURED PARTY WOULD NOT, IN THE EVENT OF
ANY LITIGATION, ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING
WAIVER. BORROWER ACKNOWLEDGES THAT SECURED PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATION HEREIN.


(h)Entire Agreement; Amendments; Secured Party's Consent. This Agreement
(including the Schedules and Exhibits) constitutes the entire agreement between
Secured Party and Borrower with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements, understandings, inducements
or conditions between Secured Party and Borrower, whether express or implied,
oral or written, with respect to the subject matter hereof. No amendment or
waiver of any provision of this Agreement, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be
Authenticated by Secured Party in a Record, and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
 
(i)Cross Default; Cross Collateralization. Borrower hereby acknowledges and
agrees that (i) each other Loan Document and agreement between Borrower and
Secured Party is hereby amended, to the extent necessary, to provide that a
Default or an Event of Default under this Agreement is a default or event of
default, respectively, under each such Loan Document or agreement, and a default
or event of default under any Loan Document or agreement between Borrower and
Secured Party is a Default or an Event of Default, respectively, under this
Agreement, and (ii) the Pledged Collateral secures the final and indefeasible
payment to Secured Party in cash and performance of the Obligations (other than
contingent indemnification obligations under Section 10.12 of the Loan
Agreement) in full, whether now or hereafter outstanding under all other Loan
Documents and agreements between Borrower and Secured Party, and (iii) that the
Collateral and any other Property of any other Person pledged to Secured Party
in connection with the transactions contemplated by this Agreement under any
other Loan Document or agreement with Secured Party secures the final and
indefeasible payment to Secured Party in cash and performance of the Obligations
in full.


(j)Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.
 
(k)Severability of Provisions. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.


--------------------------------------------------------------------------------


 
(l)Governing Law; Consent To Jurisdiction.
(i) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY BORROWER
AND ACCEPTED BY SECURED PARTY IN THE STATE OF NEW YORK. THE PARTIES AGREE THAT
THE STATE OF NEW YORK HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND IN ALL RESPECTS,
INCLUDING MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND
THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED ENTIRELY IN SUCH STATE WITHOUT REGARD TO ITS PRINCIPLES OF
CONFLICTS OF LAWS. TO THE FULLEST EXTENT PERMITTED BY LAW, SECURED PARTY AND
BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT
THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, AND THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED ENTIRELY IN SUCH STATE
WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAWS.
(ii) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST SECURED PARTY OR BORROWER
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE INSTITUTED IN THE SOLE
OPTION OF SECURED PARTY IN ANY FEDERAL OR STATE COURT LOCATED IN WESTCHESTER
COUNTY, NEW YORK, OR NEW YORK COUNTY, NEW YORK PURSUANT TO SECTION 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW; HOWEVER, SECURED PARTY MAY, AT ITS OPTION,
COMMENCE ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER APPROPRIATE FORUM OR
JURISDICTION TO OBTAIN POSSESSION OF OR FORECLOSE UPON ANY PLEDGED COLLATERAL,
TO OBTAIN EQUITABLE RELIEF OR TO ENFORCE ANY JUDGMENT OR ORDER OBTAINED BY
SECURED PARTY AGAINST BORROWER OR WITH RESPECT TO ANY PLEDGED COLLATERAL, TO
ENFORCE ANY RIGHT OR REMEDY UNDER THIS AGREEMENT OR TO OBTAIN ANY OTHER RELIEF
DEEMED APPROPRIATE BY SECURED PARTY, AND SECURED PARTY AND BORROWER EACH WAIVES
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUCH SUIT, ACTION OR PROCEEDING, AND SECURED PARTY AND BORROWER EACH HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. BORROWER REPRESENTS AND ACKNOWLEDGES THAT IT HAS REVIEWED THIS
CONSENT TO JURISDICTION PROVISION WITH ITS LEGAL COUNSEL, AND HAS MADE THIS
WAIVER KNOWINGLY AND VOLUNTARILY, WITHOUT COERCION OR DURESS.


(m)Headings. The headings preceding the text of this Agreement are inserted
solely for convenience of reference and shall not constitute a part of this
Agreement or affect its meaning, construction or effect.






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGE IMMEDIATELY FOLLOWS]




        




--------------------------------------------------------------------------------




BORROWER:
HOOPER HOLMES, INC.


By:_____________________________________
Name:                         
Title:                         
Date:                         






SECURED PARTY:
KELTIC FINANCIAL PARTNERS II, LP
By: KELTIC FINANCIAL SERVICES, LLC,
its general partner


By: ____________________________________
Name:                         
Title:                         
Date:                         






--------------------------------------------------------------------------------


ACKNOWLEDGMENT AND CONSENT
Each of the undersigned hereby acknowledges receipt of a copy of the Pledge
Agreement, dated as of February __, 2013 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Pledge Agreement”),
between by Hooper Holmes, Inc., a New York corporation, and Keltic Financial
Partners II, LP. Each of the undersigned shall be bound by and comply with the
terms of the Pledge Agreement insofar as such terms are applicable to the
undersigned.
GUARANTOR:
HERITAGE LABS INTERNATIONAL, LLC
By:                        
Name:                        
Its:                        


HOOPER DISTRIBUTION SERVICES, LLC


By:                        
Name:                        
Its:                        


HOOPER INFORMATION SERVICES, INC.


By:                        
Name:                        
Its:                        


MID-AMERICA AGENCY SERVICES, INCORPORATED


By:                         
Name:                        
Its:                        




